Per Curiam.

The weight of authority holds that when a bank pays a check after and despite receiving a stop-payment order from its depositor it cannot recover on the check from the payee of the check (see National Commercial Bank & Trust Co. v. Madison, 270 App. Div. 437; Matter of Rousos, 195 Misc. 959; Michie, Banks and Banking, Vol. 5A, p. 549; 5 N. Y. Jur., Banks and Trust Companies, § 398; 39 A. L. R. 1240). The same rule should apply with equal or greater force when the bank in payment of the check has issued its own cashier’s check to the holder.
The judgment should he affirmed, with costs.
Chief Judge Desmond and Judges Dye, Fuld, Froessel, Van Voorhis, Burice and Foster concur.
Judgment affirmed.